DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,6-7,11-12,15,19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 8327802 B2) in view of Monnet (FR 2456471 A2, provided by applicant in IDS dated 07/30/2020), Zabik (US 20030188690 A1), and Smith (US 6371048 B1).
Regarding claim 1: Matsuo teaches An animal litter box (Abstract) having a front-back direction, a left-right direction, and a height direction (See Fig. 1), comprising: a main body (10) that receives excrement and urine of an animal; and a cover (40) that is removably mounted on an upper portion of the main body (Col 4 lines 11-14, “A fourth aspect of the animal litter box described in the first through the third aspect, in which a cover for regulating the directions of entry and exit of animals is detachably attached to the upper container.”), wherein the main body (10) comprises a bottom portion (13) on which the animal discharges the excrement and the urine (Col 5 lines 57-58, “urine excreted by an animal such as a cat or the like on particulate matters passes through the bottom portion”), the bottom portion (13) comprises a urine passage part that has a plurality of holes (17) penetrating the urine passage part in the height direction (Fig. 2), such that the urine passes through the urine passage part from above to below (Col 5 lines 51-63), the cover comprises: walls  (42) on front-back-direction sides and on left-right-direction sides (see Fig. 1),an open top at a ceiling (40, Fig. 1),a cutout (above element 30 in Fig. 1) in at least one of the walls, and the cutout (above element 30 in Fig. 1) serves as an entrance/exit when the animal enters or exits the animal litter box (while not explicitly stated, it is clear that the cutout above element 30 could serve as an entrance/exit).
Matsuo fails to teach the cover comprises an extending bottom that extends from a lower end portion of the cutout to an inner side of the at least one of the walls; and extending sides that are disposed at two left-right direction ends of the cutout and that extend inwardly from the at least one of the walls.
However, Monnet teaches the cover comprises an extending bottom (8) that extends from a lower end portion of the cutout (7) to an inner side of the at least one of the walls (Fig. 1) and extending sides (sides of 7) that are disposed at two left-right direction ends of the cutout (7, Fig. 3) and that extend inwardly from the at least one of the walls (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box as disclosed by Matsuo with the extending bottom and extending sides as taught by Monnet so as to reduce the likelihood that litter or excrement exits the litter box system.  
Modified Matsuo fails to teach wherein the extending sides support two sides of the extending bottom in a left-right direction.
However, Zabik teaches wherein the extending sides (66,68) support two sides of the extending bottom (62) in a left-right direction (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the extending bottom as disclosed by modified Matsuo with the extending sides supporting the extending bottom as taught by Zabik so as to provide strength and support to the extending bottom so that it does not fail or break when the animal leaves or enters the litter box. 
Modified Matsuo fails to teach an upper end of the at least one of the walls is located further inside of the animal litter box than a lower end of the cutout, and an extending end of the extending bottom is separated from the lower end of the cutout and located further inside of the animal litter box than the upper end of the at least one of the walls.
However, Smith teaches an upper end (B) of the at least one of the walls is located further inside of the animal litter box than a lower end of the cutout (A) (See annotated Fig. below), and an extending end of the extending bottom (41) is separated from the lower end of the cutout and located further inside of the animal litter box than the upper end of the at least one of the walls (tucked within recess 44, Fig. 2).

    PNG
    media_image1.png
    372
    489
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box as disclosed by modified Matsuo with the cutout and extending bottom as taught by Smith so as to allow the animal to easily enter or exit the litter box.  
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above.
Monnet further teaches wherein the extending bottom (8) is inclined obliquely downward an outer side of the at least one of the walls to the inner side. (Best Illustrated in Figs. 1).
Regarding claim 6: the modified reference teaches the limitations of claim 1 as shown above.
Modified Matsuo further teaches wherein each of the walls (42) comprises a reverse part that extends from a corresponding upper end of each of the walls in the height direction to an inner side of each of the walls (Best Illustrated in Fig 2, see how walls 42 reverse inwards near the top of 40).
Regarding claim 7: the modified reference teaches the limitations of claim 1 as shown above.
Modified Matsuo further teaches wherein a length of the cover in the front-back direction is longer than a length of the cover in the left-right direction (Best Illustrated in Fig. 1), and the cutout (above 30, Fig. 1) is provided in the at least one of the walls disposed on a front side or a back side in the front-back direction. (Fig. 1)
Regarding claim 11: the modified reference teaches the limitations of claim 1 as shown above.
Monnet further teaches the extension length from the lower end of the cutout (7) to the extending  end of the extending bottom.
Modified Matsuo fails to teach wherein the extension length from the lower end of the cutout (7) to the extending end of the extending bottom (extending end of 8) is greater than or equal to 1 cm but less than or equal to  10 cm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the extension length from the lower end of the cutout (7) to the extending end of the extending bottom (extending end of 8) is greater than or equal to 1 cm but less than or equal to  10 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Doing so would keep the material used for the extending bottom to a minimum, therefore optimizing the apparatus. 
Regarding claim 12: the modified reference teaches the limitations of claim 1 as shown above.
Monnet further teaches wherein the extending bottom (8) is inclined obliquely downward from an outer side to the inner side (Fig. 1), and among angles formed by a horizontal plane and a straight line connecting the lower end of the cutout and the extending end of the extending bottom, a smaller angle is greater than or equal to 5 degrees but less than or equal to 45 degrees.
However if applicant disagrees that Fig. 1 shows the angle, then it would have been obvious to one having ordinary skill in the art before the effective filing date to contain among angles formed by a horizontal plane and a straight line connecting the lower end of the cutout and the extending end of the extending bottom, a smaller angle is greater than or equal to 5 degrees but less than or equal to 45 degrees, in order to prevent litter from escaping the box, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 15: the modified reference teaches the limitations of claim 2 as shown above. 
Matsuo further teaches each of the walls (42) comprises a reverse part that extends from a corresponding upper end of each of the walls in the height direction to an inner side of each of the walls (Best Illustrated in Fig 2, see how walls 42 reverse inwards near the top of 40).
Regarding claim 19: the modified reference teaches the limitations of claim 2 as shown above.
Matsuo further teaches wherein a length of the cover in the front-back direction is longer than a length of the cover in the left-right direction (Best Illustrated in Fig. 1), and the cutout (above 30, Fig. 1) is provided in the at least one of the walls disposed on a front side or a back side in the front-back direction (Fig. 1).
Claims 3, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo, Monnet, Zabik and Smith as applied to claim 1 above, and further in view of Vitila (WO 2013078353 A1, provided by applicant in IDS dated 07/30/2020).
Regarding claim 3: the modified reference teaches the limitations of claim 2 as shown above.
Modified Matsuo fails to teach wherein the extending bottom comprises a bent part at an extending end extending toward the inner side, and the bent part is bent downward in the height direction. 
However, Vitila teaches wherein the extending bottom (104) comprises a bent part at an extending end extending toward the inner side, and the bent part is bent downward in the height direction. (Best Illustrated in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the extending bottom as disclosed by modified Matsuo with the bent part as taught by Vitila so as to allow for any litter, excrement, or urine on the animal’s paws to roll downwards back into the litter box system. 
Regarding claim 16: the modified reference teaches the limitations of claim 3 as shown above.
Matsuo further teaches each of the walls (42) comprises a reverse part that extends from a corresponding upper end of each of the walls in the height direction to an inner side of each of the walls (Best Illustrated in Fig 2, see how walls 42 reverse inwards near the top of 40).
Regarding claim 20: the modified reference teaches the limitations of claim 3 as shown above.
Matsuo further teaches wherein a length of the cover in the front-back direction is longer than a length of the cover in the left-right direction (Best Illustrated in Fig. 1), and the cutout (above 30, Fig. 1) is provided in the at least one of the walls disposed on a front side or a back side in the front-back direction (Fig. 1).
Claims 5,10,18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo, Monnet, Zabik and Smith as applied to claim 1 above, and further in view of Matsuo (US 20090000556 A1, hereinafter Matsuo ‘556)
Regarding claim 5: the modified reference teaches the limitations of claim 1 as shown above. 
Modified Matsuo fails to teach wherein a width of each of the extending sides is larger toward a lower side of the height direction.
However, Matsuo ‘556 teaches wherein a width of each of the extending sides (A) is larger toward a lower side of the height direction. (See annotated Fig. below).

    PNG
    media_image2.png
    467
    487
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pet toilet as disclosed by modified Matsuo with the extending sides as taught by Matsuo ‘556 so as to reduce the likelihood that the extending side parts are damage or reduce of injury to the animal, therefore yielding the predictable result of improving the durability of the system.
Regarding claim 10: the modified reference teaches the limitations of claim 1 as shown above. 
Modified Matsuo fails to explicitly teach in the front-back direction, a maximum value of a width of the cutout is half or less of a maximum value of a width of the at least one of the walls.
However, Matsuo ‘556 teaches wherein in the front-back direction, a maximum value of a width of the cutout (420) is half or less of a maximum value of a width of the at least one of the walls (Best illustrated in Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cutout as disclosed by Matsuo with the opening width as taught by Matsuo ‘556 so as to minimize the material used for the cutout opening, therefore optimizing the apparatus.  
Regarding claim 18: the modified reference teaches the limitations of claim 5 as shown above.
Matsuo further teaches each of the walls (42) comprises a reverse part that extends from a corresponding upper end of each of the walls in the height direction to an inner side of each of the walls (Best Illustrated in Fig 2, see how walls 42 reverse inwards near the top of 40).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo, Monnet, Zabik and Smith as applied to claim 1 above, and further in view of LL Kikaku Group KK (JPS61146134).
Regarding claim 8: the modified reference teaches the limitations of claim 1 as shown above.
Modified Matsuo teaches wherein a length of the cover (40) in the front-back direction is longer than a length of the cover in the left-right direction (Fig. 1).
Modified Matsuo fails to teach the cutout is provided in the at least one of the walls disposed on a right side or a left side in the left-right direction.
However, Kikaku teaches the cutout (22) is provided in the at least one of the walls disposed on a right side or a left side in the left-right direction. (Best Illustrated in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cutout as disclosed by modified Matsuo with the opening in the right side or left side as taught by Kikaku so as to allow for the opening to be greater, potentially allowing for bigger sized animals or a plurality of animals to enter the animal litter box. 
Regarding claim 9: the modified reference teaches the limitations of claim 8 as shown above.
Kikaku further teaches wherein in the front-back direction, a location of a center of the cutout (22) is decentered forward or backward of a location of a center of the animal litter box. (Center of cutout 22 seems to be biased toward wall 24, Fig. 1).
Response to Arguments
Applicant’s arguments with respect to claims 1-3,5-12,15-16,18-20,have been considered but are moot because the new ground of rejection does not rely on the combination of art applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner has introduced the Zabik and Smith reference to teach the newly amended limitations of independent claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642